Title: Notes on Natural Bridge Lands, 20 October 1808
From: Jefferson, Thomas
To: 


                  1808. Oct. 20. Wm. Jenkings of Rockbridge calls on me and offers to buy my lands at the Natural bridge. he says they are worth as much as the adjacent tract which has sold 2. or 3. times at 10. D. & some of it £4. an acre. he sais the land is thin. his view is to build a public house. he lives about 4. or 5. miles from the Bridge, which is 4. or 5. miles also from Greenlee’s ferry. he will call on me the next spring
                  
                  
                  
                  
                  
               